                 1:20-cv-05644-JPC Document 11
            Case 1:20-cv-05644-VEC          10 Filed 09/17/20
                                                     09/16/20 Page 1 of 21


                                                                             USDC SDNY
                                                                             DOCUMENT

MEMO ENDORSED
                                     Margaret McIntyre
                                                                             ELECTRONICALLY FILED
                                      Attorney at Law                        DOC #:
                                   11 Broadway, Suite 615                    DATE FILED: 09/17/2020
                                  New York, New York 10004
                                     Tel. (212) 227-9987
                                     Fax (917) 809-6704
                                    mem596@icloud.com
                                    www.memcintyre.com

                                           September 16, 2020
   VIA ECF ONLY

   Hon. Valerie E. Caproni, U.S.D.J.
   United States District Court, S.D.N.Y
   40 Foley Square, Room 443
   New York, New York 10007

                         Re:     Anthony Velez v. Girraphic LLC
                                 20 Civ. 5644 (VEC)(RWL)

   Dear Judge Caproni:

          I represent Anthony Velez, Plaintiff in the above-referenced action. I write to request a
   second adjournment of the Initial Pretrial Conference (“IPTC”) in this matter, which is currently
   scheduled for Friday, September 25, 2020, at 12:00 p.m.

           On September 3, 2020, I sent a copy of the Court’s Order dated August 31, 2020, which
   rescheduled the IPTC to September 25, 2020, to Barry Janay, Esq., who at one time was
   representing Defendant Girraphic LLC. At that time I also sent him the Affidavit of Service
   reflecting that Defendant was served a copy of the Summons and Complaint on August 31, 2020.
   I have received no response from Mr. Janay and do not know if he still represents Defendant.

           Accordingly, it is not possible to file a joint letter and proposed Case Management
   Schedule at this time. Defendant is now required to answer or move by September 21, 2020. It is
   respectfully requested that the IPTC be adjourned pending an appearance by counsel for
   Defendant.

          Thank you for your consideration of this request.

                                                                Respectfully submitted,

                                                                       /s/

                                                                Margaret McIntyre

   cc:    Barry E. Janay, Esq. - (by email and regular mail)
          Law Office of Barry E. Janay, PC
            Case 1:20-cv-05644-JPC Document 11 Filed 09/17/20 Page 2 of 2




The IPTC scheduled for September 25, 2020, is
adjourned until October 2, 2020, at 11:00 a.m. The
parties' joint letter and proposed Case Management Plan
is due not later than September 24, 2020. Plaintiff is
required to send this order to Mr. Janay and to serve this
order on Defendant Girraphic LLC not later than
September 18, 2020. Plaintiff must file proof of
service of this order on the docket. If no attorney has
made an appearance for Defendant by September 24,
2020, Plaintiff must file a Proposed Order to Show
Cause for Default Judgment and a Proposed Default
Judgment in accordance with the Court's Individual
Practices not later than October 2, 2020.

SO ORDERED.


                             09/17/2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
